Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-29-2007

Rivera v. Rogers
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2936




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Rivera v. Rogers" (2007). 2007 Decisions. Paper 1405.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1405


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                        NO. 06-2936
                                     ________________

                                    PETER JOE RIVERA,
                                                Appellant

                                              v.

                          GRACE ROGERS; A.L. SANTIAGO;
                           C. BUCHANAN; G. BANKOWSKI;
                                   L. CHIPPETTA
                        ___________________________________

                     On Appeal From the United States District Court
                               For the District of New Jersey
                                (D.C. Civ. No. 02-cv-02798)
                     District Judge: Honorable Dennis M. Cavanaugh
                     _______________________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                 MARCH 23, 2007
             Before: FISHER, ALDISERT AND WEIS, CIRCUIT JUDGES

                                   (Filed: March 29, 2007)

                                  _______________________

                                         OPINION
                                  _______________________

PER CURIAM

       Appellant, Peter Joe Rivera, appeals from the District Court’s order dismissing his

complaint filed pursuant to 42 U.S.C. § 1983. For essentially the reasons set forth by the

District Court, we will affirm.
       The facts and procedural history of this case are well known to the parties, and

need not be restated in great detail here. In March 1992, a jury found Rivera guilty of two

counts of sexual assault of a nine-year-old in the second degree, two counts of aggravated

criminal sexual contact in the first degree, one count of endangering the welfare of a

child, and one count of lewdness. Rivera was sentenced to a ten year prison term. He

was also found guilty on a second two-count indictment, and sentenced that same day to

serve a consecutive four year term of imprisonment. In October 2001, before Rivera

completed his term of incarceration, he was civilly committed to the Special Treatment

Unit (“STU”) in Kearny, New Jersey, pursuant to the New Jersey Sexually Violent

Predator Act.

       Shortly after arriving at the STU, Rivera was given the Resident Handbook which

outlines the rules and procedures enforced at the STU. It is specifically noted in the

handbook that “[f]or security purposes, the designated DOC Mail Officer will open all

packages in the mailroom” unless the package is clearly marked “Legal Mail.” See

Supplemental Appendix (“Ra”) at 64, 75. It further states that STU’s staff must review

any and all tapes that enter the STU. See Ra65. Rivera’s girlfriend sent him a package,

which was received on March 21, 2002, containing three tapes and a letter written in

Spanish. Rivera was advised in a memorandum from the STU’s mailroom supervisor

dated March 25, 2002, that the contents of the package were prohibited items insofar as

the tapes were not from the “source of sale” and the letter contained sexually explicit

content. Rivera was thus informed that the package would be stored in the mailroom



                                             2
pending “disposal.” Rivera chose to have the package returned to his girlfriend. Despite

the fact that Rivera managed to receive the letter his girlfriend had written by having her

send it through his attorney as legal mail (which is not viewed or checked by STU’s

staff), the incident prompted Rivera to file the underlying § 1983 complaint against the

named defendants. In that complaint, Rivera alleges loss of personal property, denial of

access to the courts, exposure to environmental tobacco smoke (“ETS”) and interference

with his personal mail.

       In an order entered on December 22, 2002, the District Court dismissed Rivera’s

claims for loss of personal property, denial of access to the courts and exposure to ETS

for failure to state a claim upon which relief may be granted. Rivera filed an interlocutory

appeal, and the District Court stayed further proceedings pending this Court’s disposition

of that appeal. We dismissed Rivera’s appeal for lack of jurisdiction in an order issued on

June 30, 2003, see C.A. No. 03-1025, and the proceedings resumed in the District Court

with defendants eventually filing a motion for summary judgment with respect to Rivera’s

challenge to the constitutionality of STU’s mail policy. The District Court granted

summary judgment in favor of defendants in a Memorandum Opinion and Order entered

on May 22, 2006. This timely appeal followed.

       We have jurisdiction over the instant appeal pursuant to 28 U.S.C. § 1291, and

exercise plenary review over a District Court’s order granting a motion to dismiss a

complaint and for summary judgment. See Debiec v. Cabot Corp., 352 F.3d 117, 128 n.3

(3d Cir. 2003); Broselow v. Fisher, 319 F.3d 605, 607 (3d Cir. 2003). We have carefully



                                             3
reviewed the record, as well as the parties’ briefs, and find the appeal to be meritless.

       As the District Court noted, the Fourteenth Amendment provides the standard for

evaluating the constitutionally protected interests of individuals who have been

involuntarily committed to a state facility. See Youngberg v. Romeo, 457 U.S. 307, 312

(1982). In determining whether the constitutional rights of an involuntarily committed

individual have been violated, the court must balance the individual’s liberty interests

against the relevant state interests with deference shown to the judgment exercised by

qualified professionals. Id. at 321-22. Given that Rivera has been convicted of a crime

and is being detained in the Special Treatment Unit because of his classification as a

sexually violent predator under New Jersey’s Sexually Violent Predator Act, his status is

similar to that of a prisoner and we agree with the District Court’s decision to proceed

with its analysis of his First Amendment claim by looking to case law interpreting a

prisoner’s rights.

       The District Court’s Memorandum Opinion contains a thorough application of the

test set forth in Turner v. Safley, 482 U.S. 78 (1987), and we see no reason to reiterate

that entire analysis here. While clearly prisoners and those involuntarily committed, by

virtue of their incarceration and custody status, “do not forfeit their First Amendment

right to use of the mails,” Jones v. Brown, 461 F.3d 353, 358 (3d Cir.2006) (citations and

quotations omitted), that right may be limited by institutional regulations that are

reasonably related to legitimate penological interests. Turner, 482 U.S. at 92. The

District Court considered whether there was a valid, rational connection between the



                                              4
challenged STU mail regulation and a legitimate governmental interest, whether there are

alternative means of exercising the right, the effect of accommodation of the right on the

STU facility generally, and whether there are ready alternatives. See Jones v. Brown, 461
F.3d at 360; Nasir v. Morgan, 350 F.3d 366, 371-372 (3d Cir. 2003). As noted by the

District Court, it is indisputable that STU has a legitimate interest in both the safety of its

facility and the rehabilitation of its patients. See Waterman v. Farmer, 183 F.3d 208, 215

(3d Cir. 1999)(“[I]t is beyond dispute that New Jersey has a legitimate penological

interest in rehabilitating its most dangerous and compulsive sex offenders.”). A policy

that allows staff to open packages that are not marked as “legal mail” assures that

packages containing contraband (i.e., items either harmful to the staff and patients, or

detrimental to a patient’s rehabilitation) are not being passed on to patients through the

mail. Moreover, Rivera is free to send and receive mail, including letters from his

girlfriend, so long as the content of the mail he receives is not sexually explicit.

Additionally, we find no error in the District Court’s conclusion that there are no ready

alternatives and that the current policy appears to be the only viable alternative, thus

further supporting the reasonableness of STU’s policy.

       The District Court also properly dismissed Rivera’s claims for loss of personal

property, denial of access to the courts and exposure to ETS pursuant to Fed. R. Civ. P.

12(b)(6). See Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996). We will affirm a dismissal

for failure to state a claim if we can “‘say with assurance that under the allegations of the

pro se complaint, which we hold to less stringent standards than formal pleadings drafted



                                               5
by lawyers, it appears beyond doubt that the plaintiff can prove no set of facts in support

of his claim which would entitle him to relief.’” McDowell v. Del. State Police, 88 F.3d
188, 189 (3d Cir. 1996) (quoting Haines v. Kerner, 404 U.S. 519, 520-21 (1972)). As

defendants correctly point out, Rivera raised his ETS claim in a separate action docketed

at D. N.J. Civ. No. 03-cv-03689. On appeal, we agreed with the District Court’s

conclusion that Rivera failed to state a claim regarding his exposure to ETS under Helling

v. McKinney, 509 U.S. 25 (1993), and Estelle v. Gamble, 429 U.S. 97 (1976). See C.A.

No. 04-2030. Rivera’s claims of loss of personal property and denial of access to the

courts fare no better. Given the material at issue in the instant case and the foregoing

discussion regarding Rivera’s First Amendment claim, his loss of personal property claim

merits no further discussion. Finally, in the absence of an allegation of actual injury

caused by the limitations Rivera asserts he has experienced at STU, he cannot prevail on a

claim challenging his access to the court. See Lewis v. Casey, 518 U.S. 343, 350-51

(1996) (requiring an actual injury to establish a violation of the right of access to the

courts).

       Accordingly, we will affirm the judgment of the District Court.